Name: Council Regulation (EEC) No 460/86 of 25 February 1986 laying down general rules for applying the Act of Accession of Spain and Portugal as regards the processing of oranges and lemons
 Type: Regulation
 Subject Matter: food technology;  Europe
 Date Published: nan

 No L 53/ 14 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 460/86 of 25 February 1986 laying down general rules for applying the Act of Accession of Spain and Portugal as regards the processing of oranges and lemons THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, for the possibility of laying down detailed rules for the application of that provision, HAS ADOPTED THIS REGULATION : Article 1 The minimum price referred to in Articles 119(1 ) and 305 ( 1 ) of the Act of Accession shall be established on the basis of the prices paid :  to Spanish producers during the 1981 /82 , 1982/83 and 1983 /84 marketing years ,  to Portuguese producers during the 1981 /82 and 1982/83 marketing years for oranges and during the 1981 /82 marketing year for lemons . Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234(2) thereof, Having regard to the proposal from the Commission , Whereas Articles 1 19 ( 1 ) and 305 ( 1 ) of the Act of Accession lay down that the minimum price provided for in Article 2 (2) of Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges (') as last amended by Regulation (EEC) No 987 /84 (2) and in Article 2 (3 ) of Council Regulation ( EEC) No 1035 /77 of 17 May 1977 laying down special measures to encourage the marketing of products processed from lemons ( 3 ) as last amended by Regulation (EEC) No 1318/85 (4) applicable in Spain and Portugal is , until the first move towards price alignment, to be established on the basis of the prices paid in Spain and Portugal to producers of citrus fruits intended for processing, recorded over a representative period to be determined ; Article 2 Detailed rules for the application of Article 119(4) of the Act of Accession shall be adopted, if the need arises , in accordance with the procedure laid down in Article 33 of Council Regulation ( EEC) No 1035 /72 of 18 May 1972 on the common organization of the mar ­ ket in fruit and vegetables ( 5) as last amended by Regu ­ lation (EEC) No 3768/ 85 (6). Whereas Article 1 19 (4) of the Act of Accession lays down that the quantities eligible for aid for processing are to be limited for the first four marketing years fol ­ lowing accession ; whereas provision should be made Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 324, 27 . 12 . 1969, p. 21 . 0 OJ No L 103 , 16 . 4 . 1984, p. 10 . 0 OJNoL 125 , 19 . 5 . 1977 , p. 3 . 0 OJ No LI 18 , 20 . 5 . 1972 , p . 1 . 0 OJ No L 362, 31 . 12 . 1985 , p . 8 .0 OJ No L 137 , 27 . 5 . 1985 , p . 37 .